Citation Nr: 0410474	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  99-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Legal Aid Society of Cincinnati


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) that, in 
relevant part, denied the claim for service connection for a 
nervous condition including dysthymia, major depressive episode 
with psychosis, bipolar disorder, and adjustment disorder.  The 
veteran has timely perfected an appeal of this determination to 
the Board.  In August 2001, the Board remanded for further 
development.

The veteran was scheduled for a February 2001 video-conference 
Board hearing in Cleveland, Ohio, but her representative later 
canceled this hearing.  The veteran's representative also 
requested that a video-conference hearing be rescheduled in 
Cincinnati, Ohio, and, if this could not be accomplished, that the 
veteran be given a 90-day extension to submit additional evidence.  
The Board granted the motion for a 90-day extension in February 
2001.


FINDING OF FACT

A psychiatric disability was not shown in service or within one 
year thereafter and is not shown to be related to any incident of 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that during the course of this appeal the 
President signed into law the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its implementing 
regulations essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously provided 
to the Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Veterans Appeals for Veterans Claims 
held that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Such a notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  Id.

The record reflects that VA has made reasonable efforts to notify 
the veteran and her representative of the information and medical 
and lay evidence necessary to substantiate her claim.  In a June 
2002 letter, VA informed the veteran and her representative of the 
evidence necessary to substantiate a claim for service connection.  
Additionally, the veteran was provided with a copy of the appealed 
May 1999 rating decision, June 1999 statement of the case, August 
2001 Board Remand, and January 2004 supplemental statement of the 
case.  These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations made 
regarding her claim.  By way of these documents, the veteran was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on her 
behalf.  

Given the fact that the original May 1999 rating decision pre-
dated the enactment of the VCAA, the Board finds that any defect 
in the timing of the provision of notice was properly cured when 
the RO furnished the veteran the June 2002 letter, with subsequent 
re-adjudication of her claim in January 2004.

Additionally, VA has made reasonable efforts to inform the veteran 
and her representative of the evidence she was responsible for 
submitting and what evidence VA would obtain on her behalf.  
Specifically, the June 2002 letter asked the veteran to inform VA 
of all VA medical facilities that have treated her and to complete 
an authorization form for each doctor or hospital that has treated 
her for a psychiatric disability so that VA could request those 
records.  In particular, the letter asked the veteran to identify 
the facility at which she was  hospitalized in 1993 and the Reach 
program cited in the record.  The letter also asked the veteran to 
submit, or inform VA of, any additional information or evidence 
that might help support her claim.  Additionally, the letter 
informed the veteran that VA would obtain relevant records, 
including medical and employment records and records from any 
federal agencies.  Furthermore, the letter informed the veteran 
that it is her responsibility to ensure that VA receives all the 
evidence necessary to support her claim.  Additionally, in a March 
2004 letter, VA provided the veteran with another opportunity to 
submit additional evidence concerning her appeal.  Thus, the Board 
finds that the aforementioned correspondences informed the veteran 
of the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the 
Board finds that VA has made reasonable efforts to inform the 
veteran that she could submit any information or evidence in 
support of her claim.  See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that have 
been associated with the claims file consist of the veteran's 
service records, postservice private and VA medical records, and 
assertions made by the veteran in support of her claim.  In 
addition, the information of record indicates that the veteran was 
sent a letter that provided notice of a February 2003 VA 
examination; that such letter was returned; and that the veteran 
did not report for the scheduled examination.  In a June 2003 
Report of Contact, the veteran's representative provided VA with 
the veteran's new address.  The veteran was thereafter notified in 
a December 2003 letter that she had failed to report for a 
scheduled examination; that such examination was needed to 
complete her claim; and that she needed to notify VA of her 
willingness to report in order to reschedule the examination.  The 
veteran was informed that she had failed to report, and of VA's 
efforts to reschedule the examination in a January 2004 
supplemental statement of the case.  Both the notice to reschedule 
the examination and the supplemental statement of the case were 
sent to the veteran's latest address of record and neither was 
returned as undeliverable.  In this regard, VA's duty to assist 
the veteran is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of her claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the initial 
letter informing of the scheduled examination was returned as 
undeliverable, VA re-mailed the veteran a subsequent letter to her 
last known address of record and asked that she respond for the 
purpose of rescheduling the necessary examination, which she did 
not.  Therefore, the Board concludes that a reasonable effort has 
been made to properly inform the veteran of what is needed to 
adequately develop her claim with respect to a VA examination.

Under the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to service connection 
for a psychiatric disability poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The veteran contends, in essence, that she has a psychiatric 
disability that was incurred in or aggravated by service.  
Specifically, she contends that she was raped in service and had 
accordingly sought mental health treatment in service.  She also 
contends that she was treated in service with Compazine, which is 
indicated for psychotic disorders.  Lastly, she contends that her 
discharge diagnosis of a personality disorder was a misdiagnosis 
of her psychosis.  

The veteran's service medical records reveal a June 1988 entrance 
examination report in which the veteran noted that she is allergic 
to Compazine.  A December 1988 report of emergency care and 
treatment shows complaints of nausea, diarrhea, and pain; and 
reveals a history of three pregnancies with one going to term and 
two elective abortions.  Another December 1988 note shows that the 
veteran complained of being depressed and angry with her unit.  
April 1989 reports indicate that she alleged that she had been 
raped while on leave but that the incident had not been 
documented, and provide an assessment of an unwanted pregnancy due 
to an alleged rape and subsequent elective abortion without 
complications.  Another April 1989 report contains a statement by 
the veteran whereby she indicated that her chain of command was 
violating her profile.

Service medical records also contain an April 1989 statement by 
officer C.R. Rodriguez in which he states that the veteran is in 
very bad emotional condition and discharging her will be in the 
best interest of both her and the government.  

An undated report of mental status evaluation provides a 
diagnostic impression of personality disorder not otherwise 
specified with antisocial, passive aggressive, and immature 
traits, chronic, severe.  The report further states that the 
veteran met the retention standards and did not have a psychiatric 
disease or defect that warranted disposition through medical 
channels.  

Postservice private medical records dated from June 1996 to August 
1998 contain several diagnoses including bipolar disorder with 
psychotic features; manic bipolar disorder with psychotic 
features; depression; dysthymia; major depressive episode, 
recurrent, psychosis versus bipolar NOS (not otherwise specified); 
adjustment disorder with mixed emotional features; mood disorder 
NOS; and anxiety disorder NOS.  They also continue to show 
allegations of rape in service as well as allegations of sexual 
harassment by coworkers at her postservice job.  Of particular 
note, a November 1996 report states that, although it is unclear 
at this time, it appears that the veteran's relationship with her 
mother was paramount to the many stresses that she was 
experiencing, inadvertently and perhaps unconsciously.  

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307 (2003)) and the veteran presently has the 
same condition; or (2) a chronic disease manifests itself during 
service (or within the presumptive period) but is not identified 
until later and there is a showing of continuity of symptomatology 
after discharge.  38 C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 
3.309 (2003).  

The Board acknowledges that the record contains numerous diagnoses 
regarding the veteran's psychiatric condition including 
personality disorder NOS with antisocial, passive aggressive, and 
immature traits, chronic, severe; bipolar disorder with psychotic 
features; manic bipolar disorder with psychotic features; 
depression; dysthymia; major depressive episode, recurrent, 
psychosis versus bipolar NOS; adjustment disorder with mixed 
emotional features; mood disorder NOS; and anxiety disorder NOS.  
However, the Board observes that the veteran has not presented 
evidence of a nexus established by competent medical evidence 
relating her current psychiatric disability to service.  In this 
regard, the Board observes that only the November 1996 private 
medical report addresses any such link, and that report indicates 
that, although unclear at the time, the veteran's relationship 
with her mother was paramount to the many stresses that she was 
experiencing, inadvertently and perhaps unconsciously.  
Additionally, the Board observes that the record contains 
postservice treatment reports beginning in June 1996, which is 7 
years after her separation from service.  

The Board also acknowledges the veteran's contentions that she 
received mental health treatment in service for rape, that she was 
treated for psychotic symptoms in service with Compazine, and that 
her discharge diagnosis of personality disorder was a misdiagnosis 
of her psychosis.  In this regard, the Board observes that the 
veteran, as a layperson, is not competent to offer an opinion 
regarding medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the Board observes that the veteran's 
service medical records do not show that she was actually treated 
with Compazine.  The records only show that the veteran is 
allergic to the medication, as stated by the veteran on her 
entrance examination, and made note of by subsequent examiners.  

While the information of record indicates that the initial letter 
informing the veteran of a scheduled VA examination in February 
2003 was returned, the record also reflects that the RO made 
another attempt to reschedule the examination upon receiving the 
veteran's change of address.  Specifically, the veteran was sent a 
letter dated in December 2003, which provided her with an 
opportunity to re-schedule the VA examination that was initially 
scheduled for February 2003.  However, the record reflects that 
the veteran failed to respond to the December 2003 letter.  Thus, 
the veteran's failure to cooperate with VA has made it impossible 
to obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood v. 
Derwinski, 1 Vet. App. at 193.  As a result, the Board is now 
compelled to adjudicate the claim based on the existing record, 
which is negative for any competent evidence linking the veteran's 
psychiatric disability to her period of service.  Accordingly, the 
Board finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disability; the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



